Colleen Conway Cooney, Judge,
dissenting.
{¶ 26} I respectfully dissent. Waiters entered a plea agreement in which he agreed to the amount of restitution. He was sentenced in September 2007 and never disputed the amount until he filed this delayed appeal two years later. He was given three years of community-control sanction that should now be concluded.
{¶ 27} R.C. 2929.18(A) allows the court to order restitution based on a presentence investigation report, as was done in the instant case. No hearing was required because Waiters and his counsel made no objection. See State v. Jarrett, Cuyahoga App. No. 90404, 2008-Ohio-4868, 2008 WL 4356160. Therefore, I would affirm.